Exhibit 10.1

 

AMENDMENT NO. 5 AND JOINDER



TO



SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT

 

This Amendment No. 5 and Joinder (this “Amendment”), effective as of September
21, 2020, is made to that certain Second Amended and Restated Investors’ Rights
Agreement, dated as of October 8, 2010, by and among American Well Corporation,
a Delaware corporation (the “Company”), the Investors and the Common Holders, as
amended by Amendment No. 1, dated as of November 21, 2016, Amendment No. 2,
dated as of May 29, 2018, Amendment No. 3, dated as of July 19, 2019 and
Amendment No. 4, dated as of July 23, 2020 (as amended, the “Agreement”). Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
given to such terms in the Agreement.

 

WHEREAS, in connection with the Company’s initial public offering, the Company
and Google LLC, a Delaware limited liability company (“Google”), entered into
that certain Stock Purchase Agreement, dated as of August 22, 2020 (the “Stock
Purchase Agreement”), and it is a condition to the closing of the issuance and
sale of the shares of Class C Common Stock, par value $0.01 per share (the
“Class C Common Stock”), by the Company to Google pursuant to the Stock Purchase
Agreement that Google be joined as a party to the Agreement and that the
Agreement be amended as set forth in this Amendment;

 

WHEREAS, pursuant to Sections 2.13 and 8.1 of the Agreement, Google may only be
joined as a party to the Agreement with the prior written consent of the Holders
holding a majority of Registrable Securities (the “Requisite Holders”) and the
Agreement may only be amended by a written instrument executed by the Company
and the Requisite Holders; and

 

WHEREAS, the Company and the Requisite Holders hereby consent to join Google as
a party to the Agreement and to amend the Agreement as set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, all of the parties hereto mutually agree as follows:

 

1.       Joinder.

 

(a)      By execution of this Amendment, Google hereby agrees to and does become
party to the Agreement as a Holder and, in its capacity as a Holder, agrees to
be bound by the terms, conditions and agreements contained in the Agreement.
This Amendment shall serve as a counterpart signature page to the Agreement and,
by executing this Amendment, Google is deemed to have executed the
Agreement with the same force and effect as if originally named a party thereto.

 

(b)      By execution hereof, the Company and the Requisite Holders hereby
(i) accept the agreement of Google to be bound by the Agreement, (ii) covenant
and agree that the Agreement is hereby amended to include Google as a party
thereto in its capacity as a Holder and (iii) agree that Google shall have all
rights provided to a Holder under the Agreement.

 





2.       Amendment. As of the effective date of this Amendment, the Agreement
shall be amended as follows:

 

(a)      Section 1.1(c) is hereby amended to insert “, and any other capital
stock of the Company into which the Common Stock is reclassified or
reconstituted; provided that Common Stock shall not include Class B Common
Stock, par value $.01 per share, of the Company or Class C Common Stock, par
value $.01 per share, of the Company” following “Company” such that Section
1.1(c) reads as follows:

 

“(c) “Common Stock” shall mean the Common Stock, par value $.01 per share of the
Company, and any other capital stock of the Company into which the Common Stock
is reclassified or reconstituted; provided that Common Stock shall not include
Class B Common Stock, par value $.01 per share, of the Company or Class C Common
Stock, par value $.01 per share, of the Company.”

 

(b)      Section 1.1(f) is hereby amended to insert “or extended by joinder or
amendment to this Agreement in accordance with Sections 2.13 and 8.1 of this
Agreement” at the end of clause (ii) between “Agreement” and “, and” such that
the full clause (ii) of Section 1.1(f) reads as follows:

 

“(ii) any holder of Registrable Securities to whom the registration rights
conferred by this Agreement have been duly and validly transferred in accordance
with Section 2.12 of this Agreement or extended by joinder or amendment to this
Agreement in accordance with Sections 2.13 and 8.1 of this Agreement, and”

 

(c)      Section 1.1(q) is hereby amended and restated in its entirety to read
as follows:

 

“(q) “Registrable Securities” shall mean (i) shares of Common Stock issuable or
issued pursuant to the conversion of the Shares, exercise of the Warrant, or
conversion of shares of Class C Common Stock; and (ii) any Common Stock issued
as a dividend or other distribution with respect to or in exchange for or in
replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Common Stock described in
clause (i) above which have previously been registered or which have been sold
to the public either pursuant to a registration statement or Rule 144, or which
have been sold in a private transaction in which the transferor’s rights under
this Agreement are not validly assigned in accordance with this Agreement.”

 

(d)      The last sentence of Section 2.8(ii) is hereby amended to insert “a
detailed description of the manner and circumstances of the proposed
disposition,” between “require” and “opinion” and to insert “, solely with
respect to opinions of counsel,” between “except” and “in”, such that the full
sentence reads as follows:

 

“It is agreed that the Company will not require a detailed description of the
manner and circumstances of the proposed disposition, opinions of counsel or “no

 

2



action” letters for transactions made pursuant to Rule 144, except, solely with
respect to opinions of counsel, in unusual circumstances.”

 

(e)      Section 8.1 is hereby amended to add the following sentence at the end
thereof:

 

“Notwithstanding any other term or provision of this Agreement, for so long as
Google LLC is a Holder, this Agreement may not be amended, waived, modified,
supplemented, discharged or terminated in any manner that would adversely and
disproportionately affect Google LLC’s rights without the prior written consent
of Google LLC.”

 

2.       No Other Modifications. Section 8 of the Agreement is hereby
incorporated into this Amendment, mutatis mutandis. Except as modified and
amended herein, all other terms and provisions of the Agreement will not be
amended and will remain in full force and effect.

 

3.       Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, such as
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

[Signature Page Follows]

 

3



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

  AMERICAN WELL CORPORATION                 By: /s/ Bradford Gay       Name:
Bradford Gay       Title: Senior Vice President, General Counsel  

 

 

 

 

[Signature Page to Amendment No. 5 and Joinder]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

  GOOGLE LLC                 By: /s/ Kenneth Yi       Name: Kenneth Yi        
Title:    Assistant Secretary  

 

 

 

 



[Signature Page to Amendment No. 5 and Joinder]

